DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Laslaz et al. (US 6,200,396) (Laslaz) in view of Tanaka et al. (US 4,696,866) (Tanaka).
In reference to claim 1, Laslaz teaches a hypereutectic aluminum-silicon alloy product (col. 2, lines 20-21) (corresponding to a hyper-eutectic alloy). The alloy comprising (by weight) 10 to 30% silicon, and, if applicable copper (<10%), magnesium (<3%), nickel (<4%) and the remainder aluminum (col. 2, lines 20-25; claim 1) (corresponding to the hyper-eutectic alloy comprising 1.0 to 3.0 wt% of copper (Cu), 0.1 to 0.3 wt% of magnesium (Mg), 13.5 to 15.5 wt% silicon (Si), 0.1 wt% or less of nickel (Ni), and a balance of aluminum (Al)).
	The hypereutectic aluminum-silicon alloy comprises, by weight, 0-2% manganese and 0-2% iron (claim 1) (corresponding to 0.5 wt% or less of iron (Fe); 0.1 wt% or less of manganese (Mn)).
Laslaz does not disclose including any zinc in the hypereutectic aluminum-silicon alloy, therefore it is clear there is no zinc in the hypereutectic aluminum-silicon alloy (i.e., 0 wt% Zn) (corresponding to further comprising 0.1 wt% or less (Zn)).
Laslaz teaches a range of each of copper, magnesium, nickel, iron, manganese, zinc and aluminum which overlaps the presently claimed ranges.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by Laslaz, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Laslaz does not explicitly teach primary Si particles have an average size of 30 µm or less, as presently claimed.
Tanaka teaches hyper-eutectic aluminum-silicon-type alloys comprising primary crystal silicon are used in materials requiring abrasion resistance, heat resistance and low thermal expansion coefficient, in addition to reduced-weight (col. 1, lines 17-21). Tanaka further teaches a hyper-eutectic aluminum-silicon-type alloy enriched in primary crystal silicon which is hard grains (col. 3, lines 22-23). The particle size of the primary crystal silicon which is hard grains is preferably not more than 40 microns in average particle size (col. 3, lines 45-48) (corresponding to primary Si particles have an average size of 30 µm or less).
Tanaka further teaches if the particle size of the primary crystal silicon is larger, than the above disclosed particle size, cracking is liable to occur within the primary crystal silicon; if cracking occurs the primary crystal silicon is liable to be broken and the cracked primary crystal silicon will bite into the sliding surface producing undesirable effects on the sliding movements (col. 3, lines 50-57). Accordingly, it is desirable to minimize the particle size of the primary crystal silicon in order to suppress the cracking of the primary crystal silicon (col. 3, lines 62-65).

Further, given that within the overlapping range the hypereutectic aluminum-silicon alloy of Laslaz in view of Tanaka is substantially identical to the present claimed hyper-eutectic alloy, it is clear the hypereutectic aluminum-silicon alloy of Laslaz in view of Tanaka would intrinsically have improved elongation and impact strength.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
In reference to claims 6-12, Laslaz in view of Tanaka teaches the limitations of claim 1, as discussed above. Given that within the overlapping ranges Laslaz in view of Tanaka teaches the hypereutectic aluminum-silicon alloy substantially identical to the present claimed hyper-eutectic alloy, it is clear the hypereutectic aluminum-silicon alloy of Laslaz in view of Tanaka would intrinsically have an elongation of 1.13 to 1.24%, a wear amount of 0.008 to 0.0093g, a torsional breaking strength higher than that of K14 alloy, an impact strength of 1.19 to 1.34 J/cm2.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
In reference to claim 13, Laslaz in view of Tanaka teaches the limitations of claim 1, as discussed above. Laslaz in view of Tanaka does not disclose the hypereutectic aluminum-silicon alloy includes β-Al5FeSi phase, therefore it is clear the hypereutectic aluminum-silicon alloy does not comprise a β-Al5FeSi phase (corresponding to the hyper-eutectic alloy does not comprise a β-Al5FeSi (4’) phase).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Laslaz.
In reference to claim 14, Laslaz teaches a hypereutectic aluminum-silicon alloy (col. 2, lines 20-21) (corresponding to a hyper-eutectic alloy). The hypereutectic aluminum-silicon alloy comprising (by weight) 10 to 30% silicon and, if applicable, copper (<10%), magnesium (<3%), manganese (<2%), iron (<2%), nickel (<4%), cobalt (<3%) and other elements (<0.5% each and 1% in total) (col. 2, lines 20-25) (corresponding to the hyper-eutectic alloy consisting of 1.0 to 3.0 wt.% of copper (Cu), 0.1 to 0.3 wt% of magnesium (Mg), 13.5 to 15.5 wt% silicon (Si), 0.1 wt% or less of nickel (Ni), 0.5 wt% or less of iron (Fe), 0.1 wt.% or less of manganese (Mn) and a balance of aluminum (Al)).
Given that Laslaz discloses the hypereutectic aluminum-silicon alloy that overlaps the presently claimed hyper-eutectic alloy including the hypereutectic aluminum-silicon alloy comprising, if applicable, cobalt and other elements, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to 
Laslaz does not teach the hypereutectic aluminum-silicon alloy comprises zinc, therefore it is clear there is no zinc in the hypereutectic aluminum-silicon alloy (i.e., 0 wt% Zn) (corresponding to further comprising 0.1 wt% or less (Zn)).
Laslaz teaches a range of each of copper, magnesium, nickel, iron, manganese, zinc and aluminum which overlaps the presently claimed ranges.
Laslaz differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by Laslaz, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Given that within the overlapping range the hypereutectic aluminum-silicon alloy of Laslaz is substantially identical to the present claimed hyper-eutectic alloy, it is clear the hypereutectic aluminum-silicon alloy of Laslaz would inherently have improved elongation and impact strength.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Response to Arguments
In response to amended paragraphs [0025], [0027], [0042] and [0046] the previous objections to the Specification are withdrawn.

In response to cancelled claim 5 and amended claims 6-10, the previous Claim Objections are withdrawn.

Applicant primarily argues:
“Laslaz, however, fails to disclose the specific amounts of Fe, Mn, and Zn, and the specific particle size of Si, as recited in claim 1. The specification of the instant application discusses the effects of adding Fe, Mn, Zn, and a specific Si particle size at least at paragraphs [0028], [0029], and [0039], For example, iron (Fe) serves to prevent die soldering during casting. When iron (Fe) is added in an amount of more than 0.5 wt%, a plurality of β-Al5FeSi phases is produced. As a result, the elongation deteriorates. In another example, manganese (Mn) serves to enhance the elongation by suppressing iron (Fe) from producing needle-like β-A15FeSi due to the formation of the Al15(Mn, Fe)Si2 phase. When manganese (Mn) is added in an amount of more than 0.1 wt%, an intermetallic compound such as Al20Mn3Cu2 is produced. As a result, the elongation deteriorates. In a further example, zinc (Zn) is highly soluble in aluminum (Al), and thus serves to improve the mechanical properties through solid-solution strengthening. When zinc (Zn) is added in an amount of more than 0.1 wt%, the elongation may deteriorate. In still another example, when the content of magnesium (Mg) is more than 0.3 wt%, particle sizes of primary Si are increased more than 30 µm. As result, the elongation deteriorates. In each example, the precise amount of iron, manganese, and zinc, and the size of particles of silicon affects the elongation of the resulting alloy.
While Laslaz discusses ranges of each of the components of the alloy, the ranges are selected based on achieving a consistent rheology suitable for thixoforming (e.g. semi-solid metal forming). See column 1, lines 55-67, column 2, lines 55-67, and column 3, line 44-column 5, line 19. Further, Laslaz discusses the effect of silicon particle size on injection mold gate wear, for example, at column 1, lines 44-54. Only an upper limit on silicon grain size (100 µm) is disclosed, based on excessive wear. In both the case of the proportion of elemental components in the alloy and the size of silicon particles, Laslaz at best considers an alloy composition tailored for the thixoforming process. However, any discussion of how the composition of the alloy may affect elongation properties is completely absent. Further, the Office Action states that Laslaz does not explicitly teach the primary Si particles have an average 30 µm or less.”
Remarks, p. 6-7

	It is noted that the disclosures in paragraphs [0028], [0029] and [0039] are merely conclusory statements. Applicant has not provided sufficient evidence, i.e., data, to support the position. 
	Given that Laslaz teaches ranges of each of iron, manganese and zinc which overlap the presently claimed ranges and it has been held that overlapping ranges are sufficient to establish prima facie obviousness. It would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Further, while Laslaz may or may not be drawn to solving the same problem as the present invention, it is noted, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).” See MPEP 2145 II. Further, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Additionally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Laslaz does not expressly teach the claimed primary Si particles have an average 30 µm or less.  This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Laslaz does not disclose the entire claimed invention.  Rather, Tanaka is relied upon to teach claimed elements missing from Laslaz, as discussed in the rejection set forth above. 

Applicant further argues:
“Accordingly, at least the features of claim 1, where the alloy includes 0.5 wt% or less of iron (Fe), 0.1 wt% or less of manganese (Mn), 0.1 wt% or less of zinc (Zn), and where primary Si particles have an average size of 30 µm or less, are not taught by Laslaz. Laslaz fails to teach or suggest at least the above-mentioned limitations of claim 1.”
Remarks, p. 7
The examiner respectfully traverses as follows:
As discussed in the rejection set forth above, Laslaz teaches ranges of each of iron, manganese and zinc which overlap the presently claimed ranges and it has been held that overlapping ranges are sufficient to establish prima facie obviousness. It would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Laslaz does not expressly teach the claimed primary Si particles have an average 30 µm or less.  This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Laslaz does not disclose the entire claimed invention.  Rather, Tanaka is relied upon to teach claimed elements missing from Laslaz, as discussed in the rejection set forth above.

Applicant further argues:
“Claim 14 recites a hyper-eutectic alloy including “0.5 wt% or less of iron (Fe), 0.1 wt% or less of manganese (Mn), 0.1 wt% or less of zinc (Zn)” Laslaz fails to teach or suggest one or more limitations of claim 14.”
Remarks, p. 7
The examiner respectfully traverses as follows:
As discussed in the rejection set forth above, Laslaz teaches ranges of each of iron, manganese and zinc which overlap the presently claimed ranges and it has been held that overlapping ranges are sufficient to establish prima facie obviousness. It would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Applicant further argues:
“Tanaka does not fill the gaps. While Tanaka discusses the particle size of the crystalline Si, the limit on Si particle size is chosen to achieve the desired abrasion properties. For example, when Si particle size is above the maximum size of 80 µm, cracking will occur, where parts of the Si “bite into the sliding surface.” See column 3, lines 45-65. Tanaka is silent on choosing a particle size of Si based on elongation performance. Further, Tanaka controls the Si particle size based on the cooling rate and pressure during production. See column 4, lines 1-19. Tanaka is silent on controlling particle size based on the amount of Mg in the material.”
Remarks, p. 83
The examiner respectfully traverses as follows:
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV.
Therefore, Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/M.O./Examiner, Art Unit 1784   

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784